Jenkins, J.
1. An action for deceit was brought against a corporation and its directors, wherein the plaintiff elected to rescind his purchase of certain stock of the corporation and asked for judgment against the defendants for the face value thereof, alleging in his petition that, *268in consideration of the .conveyance by him of certain land, he became the purchaser, through a named individual, of certain stock in the corporation, and that the defendants had made certain false and "fraudulent representations regarding the condition of said company, by means of circulars issued and circulated prior to his purchase of the stock. It was not proved that the representations, when made, were untrue, nor that the defendants had knowledge of or had signed or authorized them; and the answer of the defendants offered to rescind the contract of purchase, so that the stock shown to be worthless would be can-celled and the land reconveyed to the plaintiff. Held, that no error was committed by the trial judge in granting a nonsuit as to the defendant officials of the corporation, nor in directing a verdict and entering a decree thereon requiring cancellation of the said stock and a re-conveyance of the land to the plaintiff.
Decided February 1, 1917.
Complaint; from Fulton superior court—Judge Bell. December 10, 1915.
Gober & Jaclcson, W. I. Heyward, for plaintiff.
Dillon & Burr ess, P. 0. McDuffie, for defendants.
2. The brief of counsel for the plaintiff in error states that the case at bar is simply one of deceit, brought against Stocks and others, on account of the sending forth of circulars containing false information; and as the contention set forth in the petition as to the illegal issuance and sale of the stock is not argued in the brief, this ground of his-complaint is treated as abandoned.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.